Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The disclosure is objected to because of the following informalities:
In the Abstract submitted 20 September 2021, Applicant failed to include notation indicating how the amendments were made. Amendments to the Specification are required to use the same notation as used in the claim amendments.
In line 2, the term “longatudinal" should be replaced by --longitudinal--.
In line 3, the phrase “through first hole” should be replaced by --through a first hole--.
In line 3, the term “goinng” should be replaced by --going--.
In line 4, the phrase “through second” should be replaced by --through a second--.
In line 4, the term “togeather” should be replaced by --together--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No mention or Figure is included in the originally filed disclosure to support the basis for tabs, rings in their use for release of a ligature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US 11,000,096).
Regarding claim 1, Hamilton discloses a hand holdable 2 hole shoe string tieing device implement (130) made of plastic (Column 6, line 7) used longitudinaly with convention shoelace or bootlace where in a heel to toe direction both strings go through first hole snug then make sharp bend then both strings go through a second hole sung these important steps with both holes close together is what make tight so you can repededly tighten or loosen with or without removeing the fastening device impement from shoe lace (the device of Hamilton can be deployed in the claimed manner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton as applied to claim 1 above, and further in view of Parker (US D809,281).
Regarding claim 2, Hamilton discloses the invention except for wherein not only made of polyethylene plastic but any made urethane, epoxy, acrylic, aluminum, polycarbonate, urethane, epoxyfoam, thermoplastic, polyurethane foam, thermoplastic foam, rasin, and most of all HDPE plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of the listed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3-6, Hamilton discloses the invention except for wherein the deivce is used with colors such as reds, yellows, blues, greens, orange, black vilot, whites, pink,,navy, indigo, gold silver, copper, and bronze; fluorescence, metal flake, rainbow, cobalr, turquoise, sky, vermillion, coquelicot, gamboge, burlywood aureolin, celadon, glaucous, and teal; all wood colors; and all mixes of colors of the previous claims. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any of the colors, since applicant has not disclosed that the color solves any stated problem or is for any particular purpose beyond aesthetics and it appears that the invention would perform equally well with the color of the materials used in Hamilton.

Regarding claims 7-14 and 17, Hamilton discloses the invention except for the shapes of, footballs, cars, trucks, flowers fish eggs, dogs, cats, tanks planes, cannons, rockets, balls, shoes knifes, beer cans, beer bottles, soda cans, and soda bottles; sports ball shapes pucks, hack sack, curling rocks, badminton bird, frisbee, flying disk, and jianzi shuttlecock; all fish lure shapes; round ball shapes; round shape; moon shape; hear shape; star shape with 3 to 10 points; all oval shapes. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any of the shapes, since applicant has not disclosed that the shape solves any stated problem or is for any particular purpose beyond aesthetics and it appears that the invention would perform equally well with the rectangular shape used in Hamilton.

Regarding claim 16, Hamilton further discloses use of toungs nobs horns push or pull type handels (Fig. 2 shows nobs intruding to the center of the holes).

Regarding claim 18 as best understood, Hamilton further discloses the use of tabs and rings used to release ligature at it tight point between holes (Fig. 2 shows wherein the holes are tabbed with rings 220c in between the holes).

Regarding claims 19 and 20, Hamilton fails to disclose when wall thickness is 6mm or less and center of first hole to center of second hole is 12.7 mm or less and holes are 5.9mm to 6.7mm; and when wall thickness of 2 holes is 6mm or less and both holes are between 5.9mm and 6.7mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the disclosed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton as applied to claim 6 above, and further in view of Parker (US D809,281).
Regarding claim 15, Hamilton discloses the invention except for he use of slots to slide shoe string on from sides so you don’t have to thread from end.
Parker teaches the use of slots (Fig. 3 as shown).
From this teaching of Parker, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include side slots to aid in the insertion of laces.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It appears that the applicant in this application is a pro se applicant (an inventor filing the application alone without the benefit of a Patent Attorney or Agent).  Applicant may not be aware of the preferred methods of ensuring timely filing of responses to communications from the Office and may wish to consider using the Certificate of Mailing or the Certificate of Transmission procedures outlined below.

CERTIFICATE OF MAILING

To ensure that the Applicant's mailed response is considered timely filed, it is advisable to include a "certificate of mailing" on at least one page (preferably on the first page) of the response.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: "Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450”  on (date).

(Typed or printed name of the person signing this certificate)

(signature)

CERTIFICATE OF TRANSMISSION

Alternatively, if applicant wishes to respond by facsimile rather than by mail, another method to ensure that the Applicant's response is considered timely filed, is to include a "certificate of transmission" on at least one page (preferably on the first page) of the response.  This method should be used by foreign applicants without access to the U.S. Postal Service.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (571) 273-8300  (date).

(Typed or printed name of the person signing this certificate)

					(signature)

These "Certificates" may appear anywhere on the page, and may be handwritten or typed.  They must be signed, and the date must be the actual date on which it is mailed or transmitted.
For the purpose of calculating extensions of time, the date shown on the certificate will be construed as the date on which the paper was received by the Office, regardless of the date the U.S. Postal Service actually delivers the response, or the fax is “date-stamped” in.  In this way, postal or transmission delays do not affect the extension-of-time fee.

In the event that a communication is not received by the Office, applicant's submission of a copy of the previously mailed or transmitted correspondence showing the originally signed Certificate of Mailing or Transmission statement thereon, along with a statement from the person signing the statement which attests to the timely mailing or transmitting of the correspondence, would be sufficient evidence to entitle the applicant to the mailing or transmission date of the correspondence as listed on the Certificate of Mailing or Transmission, respectively.

NOTICE TO APPLICANT:  In the case of lost or late responses the use of other “receipt producing” forms of mailing a correspondence to the Patent Office, such as Certified Mail, or a private shipper such as FedEx, WILL NOT result in the applicant getting the benefit of the mailing date on such receipts.  These receipts are not considered to be acceptable evidence since there is nothing to “tie-in” the receipt with the particular document allegedly submitted. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677